Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 14-16, 19 and 32-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 10, 32 and 38, there is insufficient support for the limitation “the flow restrictor … isolated from the passage”.  Importantly, the claimed “passage” is read as Applicant’s disclosed “outlet passage 157” (para. 0034), rather than as Applicant’s disclosed “wall 159” (this reading further supported by the presence of claim 19).  As such, it is clear at least from Applicant’s Figure 3 that the restrictor 160 occupies and shares the space of outlet passage 157, and therefore that the restrictor is not “isolated from the passage”.

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 10, 14, 19, 32, 34, 35, 37, 38, 40-42 and 44 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by White (US 6,539,968).
White discloses:

10. A valve assembly comprising:
a valve (20, 40) comprising a passage (42, 44, 54);
a flow restrictor (of FIG 3), the flow restrictor comprising:
a first end (the left side thereof);
a second end (the right side thereof); 
a longitudinal axis extending from the first end to the second end (implicit, through the center thereof from left to right); and 
a sealing portion (the outer surface of 56, which contacts 58) located between the first end and the second end along the longitudinal axis; and 
a seal (58, 60, which act together with members 62 to seal fluid from bypassing member 56) in contact with the sealing portion of the flow restrictor and the passage of the valve, the seal being elongate along the longitudinal axis; 
wherein the flow restrictor is spaced and isolated from the passage (as understood, see FIG 3).
14. The valve assembly of claim 10 wherein the seal extends from a first end to a second end along the longitudinal axis (i.e., the width of the cross-section of the seal, from left to right, as shown in FIG 3).
19. The valve assembly of claim 10 wherein the passage of the valve has an inner surface (54), an outer surface of the seal (outer surface of 60) in contact with the inner surface of the passage of the valve (see FIG 3).

32. A valve assembly comprising:
a valve (20, 40) comprising a passage (42, 44, 54), a closure member (“closure member 41”), and a valve seat (below 41, against which “closure member 41” closes);
a flow restrictor (of FIG 3), the flow restrictor comprising:
a first end (the left side thereof);
a second end (the right side thereof); 
a longitudinal axis extending from the first end to the second end (implicit, through the center thereof from left to right); and 
a sealing portion (the outer surface of 56, which contacts 58) located between the first end and the second end along the longitudinal axis; and 
a seal (58, 60, which act together with members 62 to seal fluid from bypassing member 56) in contact with the sealing portion of the flow restrictor and the passage of the valve, the seal being elongate along the longitudinal axis (see FIG 3), the flow restrictor spaced and isolated from the passage by the seal (as understood, see FIG 3).
34. The valve assembly of claim 32 wherein the seal extends from a first end to a second end along the longitudinal axis (i.e., the width of the cross-section of the seal, from left to right, as shown in FIG 3).
35.  The valve assembly of claim 32, wherein the seal has a substantially constant thickness measured perpendicular to the longitudinal axis (see FIG 3).
37.  The valve assembly of claim 32, wherein the passage extends through the valve seat, the seal engaging the passage adjacent the valve seat (see FIG 3).

38. A valve assembly comprising:
a valve (20, 40) comprising a passage (42, 44, 54), a closure member (“closure member 41”), and a valve seat (below 41, against which “closure member 41” closes);
a flow restrictor (of FIG 3), the flow restrictor comprising:
a first end (the left side thereof);
a second end (the right side thereof); 
a longitudinal axis extending from the first end to the second end (implicit, through the center thereof from left to right); and 
a sealing portion (the outer surface of 56, which contacts 58) located between the first end and the second end along the longitudinal axis; and 
a seal (58, 60, which act together with members 62 to seal fluid from bypassing member 56) in contact with the sealing portion of the flow restrictor and the passage of the valve, the flow restrictor spaced and isolated from the passage by the seal (as understood, see FIG 3).
40. The valve assembly of claim 38 wherein the seal extends from a first end to a second end along the longitudinal axis (i.e., the width of the cross-section of the seal, from left to right, as shown in FIG 3), the seal being elongate along the longitudinal axis (see FIG 3).
41.  The valve assembly of claim 38, wherein the seal has a substantially constant thickness measured perpendicular to the longitudinal axis (see FIG 3).
42.  The valve assembly of claim 38, wherein the seal has a thickness measured perpendicular to the longitudinal axis and a length measured parallel to the longitudinal axis, the length being greater than the thickness (see FIG 3).
44.  The valve assembly of claim 38, wherein the passage extends through the valve seat, the seal engaging the passage adjacent the valve seat (see FIG 3).



Claims 11, 12, 15, 33, 36, 39 and 43 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over White.
Regarding claims 11, 12, 33 and 39, White does not disclose the seal to be made of polytetrafluoroethylene (which is non-metallic) as claimed.  However the use of polytetrafluoroethylene to form such members was well known in the art at the time of filing and it would have been obvious to use polytetrafluorethylene to form White’s seal in order to make it more durable against chemical deterioration.

Regarding claims 15, 36 and 43, White does not disclose ridges of the flow restrictor in contact with the seal, however it was well-known to use ridges for creating frictional engagement that prevents relative motion, and it would have been obvious to use such ridges on White’s restrictor to better prevent slippage between Whites members 56 and 58.

Claim(s) 10, 14, 16 and 19 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Moen (US 3,840,048).
Moen discloses:

10. A valve assembly comprising:
a valve (FIG 1) comprising a passage (34, 36, and the bore into which 16 fits);
a flow restrictor (16, 18), the flow restrictor comprising:
a first end (the top side thereof);
a second end (the bottom side thereof); 
a longitudinal axis extending from the first end to the second end (implicit, through the center thereof from top to bottom); and 
a sealing portion (the outer, cylindrical surface of 16; alternatively read as surface 56 for the purpose of claim 16) located between the first end and the second end along the longitudinal axis; and 
a seal (50, 52) in contact with the sealing portion of the flow restrictor and the passage of the valve, the seal being elongate along the longitudinal axis (see FIS 1, 2, 4); 
wherein the flow restrictor is spaced and isolated from the passage (as understood, see FIG 3).
14. The valve assembly of claim 10 wherein the seal extends from a first end to a second end along the longitudinal axis (i.e., from the top to the bottom of the seal).
16.  The valve assembly of claim 10 wherein the flow restrictor further comprises an unsealed portion (labeled as 14 in FIG 1, which is the outer cylindrical surface of 16 located above the seal), the unsealed portion having a first diameter and the sealing portion (56) having a second diameter, wherein the first diameter is greater than the second diameter (see FIG 1). wherein an outer surface of the seal (50, 52) has a third diameter greater than the first and second diameters (see FIG 1).
19. The valve assembly of claim 10 wherein the passage of the valve has an inner surface, an outer surface of the seal in contact with the inner surface of the passage of the valve (seals 50, 52 seal against the inner surface of the bore of member 12 in which 16, 18 fit).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  (Applicant does not address the White reference, and the Moen reference is newly-applied.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
9/6/22